USCA11 Case: 22-10359      Date Filed: 07/29/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10359
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
EDUARDO SUAREZ VILLA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:17-cr-20656-RNS-3
                   ____________________
USCA11 Case: 22-10359         Date Filed: 07/29/2022     Page: 2 of 4




2                       Opinion of the Court                 22-10359


Before JORDAN, ROSENBAUM, and NEWSOM, Circuit Judges.
PER CURIAM:
       Eduardo Suarez Villa, a federal prisoner proceeding pro se,
appeals the denial of his motion for compassionate release under
18 U.S.C. § 3582(c)(1)(A). Suarez Villa was convicted in 2018 of
conspiracy to commit drug trafficking on the high seas and sen-
tenced to 120 months in prison. In 2021, he filed a motion under
§ 3582(c)(1)(A) seeking early release based in part on his wife’s
medical condition, which he said made her unable to care for their
two children, and the ongoing COVID-19 pandemic. The district
court ruled that, even assuming Suarez Villa’s wife’s medical con-
dition made him eligible for early release, the statutory sentencing
factors weighed against granting his motion.
       Section 3582(c) gives the district courts limited authority to
reduce the sentences of defendants for “extraordinary and compel-
ling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). But even if a prisoner
demonstrates such a reason, and so is eligible for a sentence reduc-
tion, the court may deny the motion if it finds that the 18 U.S.C.
§ 3553(a) factors would not support a reduction. United States v.
Tinker, 14 F.4th 1234, 1237–38 (11th Cir. 2021).
        The weight to give any particular § 3553(a) factor, whether
great or slight, is committed to the district court’s sound discretion.
Id. at 1241; United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir.
2021). “Even so, [a] district court abuses its discretion when it
USCA11 Case: 22-10359         Date Filed: 07/29/2022    Page: 3 of 4




22-10359               Opinion of the Court                         3

(1) fails to afford consideration to relevant factors that were due
significant weight, (2) gives significant weight to an improper or
irrelevant factor, or (3) commits a clear error of judgment in con-
sidering the proper factors.” Tinker, 14 F.4th at 1241 (quotation
marks omitted).
       An order granting or denying compassionate release under
§ 3582(c)(1)(A) generally must indicate that the district court has
considered “all applicable § 3553(a) factors.” United States v. Cook,
998 F.3d 1180, 1184–85 (11th Cir. 2021). But “a district court need
not exhaustively analyze each § 3553(a) factor or articulate its find-
ings in great detail,” and an acknowledgement by the court that it
has considered the § 3553(a) factors and the parties’ arguments is
ordinarily sufficient. Tinker, 14 F.4th at 1241 (quotation marks
omitted).
       Suarez Villa contends that the district court abused its dis-
cretion in weighing the § 3553(a) factors and failed to consider that
he lacked criminal history, that he would be deported upon his re-
lease and so would not pose a danger to the public, and that he has
taken responsibility for his crime.
       Here, the district court did not abuse its discretion by con-
cluding that a sentence reduction was not supported by the
§ 3553(a) factors. The court was not required to expressly discuss
all Suarez Villa’s mitigating evidence or every § 3553(a) factor. See
id. And it expressly referenced the various favorable grounds Sua-
rez Villa raised in his motion and the government’s arguments in
response. Ultimately, the court concluded that, even assuming the
USCA11 Case: 22-10359             Date Filed: 07/29/2022         Page: 4 of 4




4                          Opinion of the Court                      22-10359

medical condition of Suarez Villa’s wife constituted an extraordi-
nary and compelling reason, early release was not warranted for
several reasons: (a) the “astounding” amount of cocaine (1,100 kil-
ograms) he had trafficked; (b) his admitted untruthfulness in at-
tempting to cooperate with the government; and (c) the fact that
he “ha[d] only served a little over 40% of his ten-year sentence.”
These facts, in the court’s view, warranted denial of the motion
“[i]n order to promote respect for the law, punish this defendant,
and deter others.”
        The district court’s explanation is sufficient to show that it
properly considered the § 3553(a) factors and had a reasoned basis
for exercising its discretion to deny Suarez Villa the extraordinary
remedy of a sentence reduction. We also cannot say that the dis-
trict court abused its discretion by concluding that a sentence re-
duction was not warranted on the facts of this case. The court re-
lied on valid reasons, supported by the record, for denying the mo-
tion, and we cannot reweigh the factors ourselves.
      For these reasons, we AFFIRM the denial of Suarez Villa’s
§ 3582(c)(1)(A) motion for a sentence reduction.1




1 The government’s motion for summary affirmance is therefore GRANTED.
See Brown v. United States, 942 F.3d 1069, 1076 n.6 (11th Cir. 2019) (explaining
that summary disposition is warranted where, as here, “the result is clear as a
matter of law so that there can be no substantial question as to the outcome”).
Its motion to stay the briefing schedule is denied as moot.